                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE

  HAROLD F. BUTLER III,                         )
                                                )
                Petitioner,                     )
                                                )
  v.                                            )      No.:     3:20-CV-141-TAV-HBG
                                                )
  KEVIN GENOVESE,                               )
                                                )
                Respondent.                     )


                                MEMORANDUM OPINION

         Petitioner Harold F. Butler III (“Petitioner”), a Tennessee inmate proceeding pro se,

  has filed a federal habeas petition pursuant to 28 U.S.C. § 2254 challenging his Tennessee

  judgments of conviction for first-degree felony murder, attempted first-degree

  premeditated murder, attempted especially aggravated robbery, and employment of a

  firearm during the commission of a dangerous felony [Doc. 1]. Having considered the

  submissions of the parties, the State-court record, and the law applicable to Petitioner’s

  claims, the Court finds that the petition should be denied.

  I.     SUMMARY OF RELEVANT EVIDENCE & PROCEDURAL HISTORY

         On June 28, 2010, Petitioner, along with John Simpson, Steven Ballou, and Unjolee

  Moore, attempted to rob Bernard Hughes outside of his Chattanooga, Tennessee apartment.

  State v. Butler, No. E2014-00631-CCA-R3-CD, 2015 WL 2233122, at *1 (Tenn. Crim.

  App. May 11, 2015), perm. appeal denied (Tenn. Sept. 17, 2015) (“Butler I”). Hughes and

  his friend, Timothy Westfield, unsuccessfully tried to fight off the assailants, but Hughes

  was shot to death and Westfield was wounded. Id.



Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 1 of 28 PageID #: 3005
         In April 2011, a Hamilton County Grand Jury indicted Petitioner and the three other

  individuals on one count each of felony murder, first-degree premeditated murder,

  attempted especially aggravated robbery, attempted first-degree murder, and employment

  of a firearm during the commission of a dangerous felony. Id. Petitioner proceeded to

  trial, and the Tennessee Court of Criminal Appeals (“TCCA”) summarized the proof

  presented as follows:

        [O]n the evening of June 28, 2010, Timothy Westfield, Myra Collier, and
        Cindy Cross were visiting their friend, Bernard Hughes, at his apartment on
        Oakwood Drive in Chattanooga. Shortly before 11:00 p.m., someone
        knocked on Mr. Hughes’s front door. Mr. Hughes looked through the
        peephole on the door and turned back to Mr. Westfield with a “peculiar” look
        on his face. Mr. Hughes then opened the front door. Mr. Westfield testified
        that he saw two men standing outside the front door; one man, later identified
        as the defendant, was wearing a ski mask, a black baseball cap, a black jacket,
        and black pants, and that man ordered Mr. Hughes to “lay it down,” which
        Mr. Westfield interpreted to mean that the men were there to rob Mr. Hughes.
        Mr. Westfield identified the other man as John Simpson.

        Mr. Hughes immediately ran outside and closed the front door behind him.
        Mr. Westfield instructed Ms. Collier and Ms. Cross to go upstairs, and Mr.
        Westfield hurried outside. As soon as Mr. Westfield appeared outside, he
        noticed that Mr. Hughes was attempting to fight off both of the would-be
        robbers. The defendant then raised a handgun and fired two shots at Mr.
        Westfield, striking him in his left forearm and right ring finger. Mr. Westfield
        briefly lost consciousness. When he regained consciousness, he saw a silver
        Nissan Maxima pull up, saw someone get into the Maxima, and saw the car
        pull away. Mr. Westfield attempted to render aid to Mr. Hughes, who was
        lying in a pool of blood on the front porch just outside his front door, and Mr.
        Westfield yelled for Ms. Collier and Ms. Cross to call 9–1–1. Mr. Westfield
        retrieved a blanket from the sofa in Mr. Hughes’s apartment and used it to
        cover Mr. Hughes’s body. The medical examiner, Doctor James Metcalfe,
        testified that gunshot wounds to Mr. Hughes’s head and chest caused his
        death and that the manner of death was homicide.

        Mr. Westfield testified that he had never seen Mr. Simpson prior to June 28
        but that he had seen the defendant on several prior occasions, including
                                               2


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 2 of 28 PageID #: 3006
        during the time period in which both the defendant and Mr. Westfield had
        attended barber college together. Mr. Westfield admitted at trial that he
        initially told law enforcement officers that he did not know either of the men
        who attempted to rob Mr. Hughes, but he later identified the defendant,
        explaining that both he and the defendant have very distinctive eyes and
        noses. Mr. Westfield stated that he was “an artist” and that he paid “very
        close attention to detail.” Mr. Westfield explained that he and the defendant
        both share a “high bridge” on their noses, which, according to Mr. Westfield,
        is uncommon among African–Americans and is usually a sign of “Indian
        heritage.”

        Chattanooga Police Department (“CPD”) Officer Ken Burnette testified that,
        when he responded to the crime scene on June 28, he collected two .45–
        caliber shell casings and one live round of .45–caliber ammunition. He also
        collected one size-eight athletic shoe and a white baseball cap. He later
        processed a gold Nissan Maxima owned by Unjolee Moore. In the trunk of
        the Maxima, Officer Burnette found a pair of size eight-and-a-half Jordan
        athletic shoes and a ski mask, and he located a light blue bandana on the rear
        floorboard of the vehicle. Mr. Westfield testified that the size–8 shoe
        collected from the crime scene belonged to the defendant. Ms. Collier
        explained that Steven Ballou was her ex-boyfriend and that she knew Mr.
        Moore only by association. Ms. Collier recalled that on one prior occasion,
        Mr. Moore and Mr. Ballou had stopped by Mr. Hughes’s apartment when
        Ms. Collier was visiting him. Ms. Collier testified that she did not know
        either Mr. Simpson or the defendant.

        John Simpson testified as a witness for the State and denied that he knew
        who had killed Mr. Hughes. Over the defendant’s objection, the trial court
        allowed the prosecutor to introduce the prior recorded statement Mr.
        Simpson made to law enforcement officers on July 15, 2010, in which Mr.
        Simpson stated that the defendant had, in fact, shot and killed Mr. Hughes.

        CPD Sergeant Michael Wenger testified that, following an interview of Mr.
        Moore, he obtained arrest warrants for Mr. Simpson and the defendant. The
        defendant turned himself in to authorities on July 14, and Mr. Simpson was
        arrested on that same date. Sergeant Wenger interviewed Mr. Simpson on
        July 15 after fully advising him of his rights, and Mr. Simpson executed a
        written waiver of those rights. Sergeant Wenger testified that he did not
        threaten or coerce Mr. Simpson and that he did not discuss any potential
        “deals” with Mr. Simpson prior to his statement.


                                              3


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 3 of 28 PageID #: 3007
         With this evidence, the State rested. Following the trial court's denial of the
         defendant's motion for judgments of acquittal and a Momon colloquy, the
         defendant chose not to testify but did elect to present proof. Doctor Jeffrey
         Neuschatz, a professor of psychology at the University of Alabama at
         Huntsville, testified as an expert in the area of eyewitness identification.
         Doctor Neuschatz addressed the fallacies inherent in eyewitness
         identification and explained the concept of unconscious transference,
         wherein a person views a suspect in a lineup and selects that individual
         simply because the suspect looks familiar but not because the suspect
         actually committed the crime.

  Id. at *1-2 (footnote omitted). Following the jury’s deliberations, Petitioner was convicted

  of felony murder, attempted especially aggravated robbery, attempted first-degree murder,

  and employing a firearm during the commission of a dangerous felony.1 Id. Petitioner was

  sentenced to life imprisonment for his felony murder conviction, and a consecutive thirty-

  one years for his other convictions. Id. at *2.

         Petitioner appealed to the TCCA, which affirmed the judgments. Id. at *1. The

  Tennessee Supreme Court denied discretionary review. Id.

         Thereafter, Petitioner filed a petition for post-conviction relief in the Hamilton

  County trial court. Butler v. State, No. E2018-00914-CCA-R3-PC, 2019 WL 4464652, at

  *2 (Tenn. Crim. App. Sept. 18, 2019), perm. appeal denied (Tenn. Feb. 19, 2020) (“Butler

  II”). The trial court appointed Petitioner post-conviction counsel, who filed several

  amended petitions. Id. The court held an evidentiary hearing, where Petitioner called his

  trial counsel to testify about his representation. Id. at *4. Counsel testified that the best

  plea offer Petitioner received was to serve fifteen years of imprisonment for second-degree


         1
           The State did not proceed to trial on the first-degree premeditated murder charge, although
  the record does not reflect when this charge was dropped. Butler I, 2015 WL 2233122, at *2 n.3.
                                                     4


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 4 of 28 PageID #: 3008
  murder, but that he conveyed the offer and Petitioner was uninterested in pleading guilty.

  Id. at *5. Counsel also recalled advising Petitioner about his right to testify at trial. Id.

  Counsel advised Petitioner not to testify because counsel “did not think the jury would find

  Petitioner credible.” Id. Counsel stated he did not base his advice on Petitioner’s

  misdemeanor history. Id.

         Counsel recalled co-defendant Simpson testifying at Petitioner’s trial. Id. at *4.

  Counsel testified that before trial, he reviewed Simpson’s prior statements to police and

  prepared to cross-examine Simpson concerning inconsistencies between his statements and

  the physical evidence. Id. Counsel recalled that Simpson, while testifying at Petitioner’s

  trial, recanted his previous statement that incriminated Petitioner. Id. Counsel stated he

  made the decision to limit his cross-examination of Simpson because he was unsure what

  Simpson might say under further cross-examination. Id. Counsel explained that in

  continuing to question Simpson, he “risked [muddying] those waters as well as [risking

  Simpson] changing his mind again and testifying in accordance with the statement and

  saying things that would be damaging” to Petitioner. Id. Following the evidentiary

  hearing, the trial court denied relief in a written order. Id. at *2-6.

         Aggrieved, Petitioner appealed to the TCCA, raising for the first time a claim that

  the State knowingly elicited false testimony from co-defendant Simpson at trial. Id.

  Petitioner also raised several claims of ineffective assistance of trial counsel, alleging, inter

  alia, that counsel failed to interview key witnesses, investigate Petitioner’s alibi, and




                                                 5


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 5 of 28 PageID #: 3009
  preserve Petitioner’s cell phone records. Id. at *7-9. The TCCA affirmed the judgment,

  and the Tennessee Supreme Court denied discretionary review. Id. at *1.

         Thereafter, Petitioner filed a timely petition for writ of habeas corpus raising the

  following claims, as reorganized and paraphrased by the Court:

         Claim 1:      False testimony from John Simpson during trial.
         Claim 2:      Improper standard applied by TCCA on post-conviction
                       appeal.
         Claim 3:      Ineffective assistance of counsel in connection with:
                       a.     Pretrial investigation,
                       b.     Plea offer,
                       c.     Cross-examination of co-defendant Simpson,
                       d.     Advice regarding Petitioner’s right to testify, and
                       e.     Post-conviction proceedings.
         Claim 4:      Actual Innocence

  [Doc. 1]. The Court ordered Respondent to answer or otherwise respond to the petition,

  and Respondent complied by filing an answer on June 24, 2020 [Doc. 10]. Petitioner

  submitted a reply to the answer on July 23, 2020 [Doc. 11]. This cause is ripe for review.

  II.    LEGAL STANDARD

         The Court’s review of the instant petition is governed by the Antiterrorism and

  Effective Death Penalty Act of 1996 (“AEDPA”), which prevents the grant of federal

  habeas relief on any claim adjudicated on the merits in state court unless that adjudication

  (1) resulted in a decision that was contrary to, or involved an unreasonable application of,

  clearly established United States Supreme Court precedent; or (2) resulted in a decision

  based on an unreasonable determination of facts in light of the evidence presented. See 28

  U.S.C. § 2254(d)(1) & (2); Schriro v. Landrigan, 550 U.S. 465, 473 (2007).


                                               6


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 6 of 28 PageID #: 3010
         Federal habeas relief may be granted under the “contrary to” clause where the state

  court (1) arrives at a conclusion opposite that reached by the Supreme Court on a question

  of law; or (2) decides a case differently than the Supreme Court on a set of materially

  indistinguishable facts. See Williams v. Taylor, 529 U.S. 362, 405-06 (2000). Under the

  “unreasonable application” clause, a federal court may grant relief where the state court

  applies the correct legal principle to the facts in an unreasonable manner. See id. at 407-

  08; Brown v. Payton, 544 U.S. 133, 141 (2005). Whether a decision is “unreasonable” is

  an objective inquiry; it does not turn on whether the decision is merely incorrect. See

  Schriro, 550 U.S. at 473 (“The question under AEDPA is not whether a federal court

  believes the state court’s determination was incorrect but whether that determination was

  unreasonable ̶ a substantially higher threshold.”). When evaluating the evidence presented

  in state court, a federal habeas court presumes the correctness of the state court’s factual

  findings unless the petitioner rebuts the presumption by clear and convincing evidence.

  See 28 U.S.C. § 2254(e)(1).

         Federal habeas review is also limited by the doctrine of procedural default. See

  O’Sullivan v. Boerckel, 526 U.S. 838, 848 (1999) (holding prisoner’s procedural default

  forfeits his federal habeas claim). A procedural default exists in two circumstances: (1)

  where the petitioner fails to exhaust all of his available state remedies, and the state court

  to which he would be required to litigate the matter would now find the claims procedurally

  barred, and (2) where a state court clearly and expressly bases its dismissal of a claim on a

  state procedural rule, and that rule provides an independent and adequate basis for the

                                                7


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 7 of 28 PageID #: 3011
  dismissal. See, e.g., Coleman v. Thompson, 501 U.S. 722, 731-32, 735 n.1 (1991). A

  procedural default may be circumvented, allowing federal habeas review of the claim,

  where the prisoner can show cause for the default and actual resulting prejudice, or that a

  failure to address the merits of the claim would result in a fundamental miscarriage of

  justice because the petitioner is actually innocent. Id. at 750; see also Wainwright v. Sykes,

  433 U.S. 72, 87, 90-91 (1977); Murray v. Carrier, 477 U.S. 478, 496 (1986). “Cause” is

  established where a petitioner can show some objective external factor impeded defense

  counsel’s ability to comply with the state’s procedural rules. See Coleman, 501 U.S. at

  753. The “prejudice” sufficient to overcome a default must be actual, not merely possible.

  See Maupin v. Smith, 785 F.2d 135, 139 (6th Cir. 1986) (citations omitted); see also United

  States v. Frady, 456 U.S. 152, 170 (1982) (holding prejudice showing requires petitioner

  to bear “the burden of showing, not merely that errors [in the proceeding] created a

  possibility of prejudice, but that they worked to his actual and substantial disadvantage,

  infecting his entire [proceeding] with error of constitutional dimension”) (emphasis in

  original).

         While the ineffective assistance of counsel can serve as “cause” for a defaulted

  claim, see Coleman, 501 U.S. at 753, appellate counsel’s failure to raise a meritorious claim

  of ineffectiveness by trial counsel may render the claim procedurally defaulted. See

  Edwards v. Carpenter, 529 U.S. 446, 451 (2000). However, for an ineffective assistance

  of appellate counsel to serve as cause for a default, that claim must itself have been

  exhausted in the State courts before it is presented in federal habeas. See id. at 453 (“[A]n

                                                8


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 8 of 28 PageID #: 3012
  ineffective-assistance-of counsel claim asserted as cause for the procedural default of

  another claim can itself be procedurally defaulted[.]”).

         Generally, errors of post-conviction counsel cannot serve as “cause” to excuse a

  procedural default. Coleman, 501 U.S. at 752. An exception to this rule was established

  in Martinez v. Ryan, which held that the inadequate assistance of post-conviction counsel

  or the absence of such counsel may establish cause for a prisoner’s procedural default of

  an ineffective assistance of trial counsel claim under certain circumstances. Martinez v.

  Ryan, 566 U.S. 1, 9 (2012). The Supreme Court has described the Martinez exception as

  containing the following requirements:

         [The exception] allow[s] a federal habeas court to find “cause,” thereby
         excusing a defendant’s procedural default, where (1) the claim of “ineffective
         assistance of trial counsel was a “substantial” claim; (2) the “cause” consisted
         of there being “no counsel” or only “ineffective” counsel during the state
         collateral review proceeding; (3) the state collateral review proceeding was
         the “initial” review proceeding in respect to the “ineffective-assistance-of-
         trial-counsel claim;” and (4) state law requires that an “ineffective assistance
         of trial counsel [claim] ... be raised in an initial-review collateral
         proceeding.”

  Trevino v. Thaler, 569 U.S. 413, 423 (2013) (citing Martinez, 566 U.S. at 13-14, 16-17).

         Therefore, when considering an ineffective assistance of trial counsel claim under

  Martinez, a petitioner must show the ineffectiveness of post-conviction counsel and “the

  ‘substantial’ nature of his underlying [ineffective assistance of trial counsel] claims.”

  Woolbright v. Crews, 791 F.3d 628, 637 (6th Cir. 2015). A substantial claim is one that

  “has some merit.” Martinez, 566 U.S. at 14. Inversely, a claim is insubstantial if it “does

  not have any merit or. . . is wholly without factual support.” Id. at 15-16.

                                                9


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 9 of 28 PageID #: 3013
          A determination of whether an ineffective assistance of counsel claim is substantial

   requires a federal court to examine the claim under the standards set forth in Strickland v.

   Washington, 466 U.S. 668 (1984), which requires a habeas petitioner to satisfy a

   conjunctive, two-prong test to warrant federal habeas corpus relief: (1) he must

   demonstrate constitutionally deficient performance by counsel, and (2) he must

   demonstrate actual prejudice as a result of such ineffective assistance. Strickland, 466 U.S.

   at 687.   Deficiency is established when a petitioner can demonstrate that counsel’s

   performance falls below an objective standard of reasonableness as measured by

   professional norms, such that counsel was not functioning as the “counsel” guaranteed by

   the Sixth Amendment. Id. at 687-88. This Court’s scrutiny is to be highly deferential of

   counsel’s performance, with an effort to “eliminate the distorting effects of hindsight.” Id.

   at 689. In fact, counsel is to be afforded a presumption that his actions were the product

   of “sound trial strategy” and undertaken with the exercise of reasonable professional

   judgment. Id.

          Prejudice is established when the petitioner can demonstrate to a reasonable

   probability that the result of the proceedings would have been different but for the

   challenged conduct, thereby undermining confidence in the reliability of the outcome. Id.

   However, an error, even if professionally unreasonable, does not warrant setting aside the

   judgment if it had no effect on the judgment. Id. at 691.

          While the Strickland standard governs eventual review of the merits of an

   ineffective assistance of counsel claim, the question of whether an ineffective assistance of

                                                10


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 10 of 28 PageID #: 3014
   counsel claim is substantial is more akin to a preliminary review of the Strickland claim to

   determine whether a certificate of appealability should issue. Martinez, 566 U.S. at 14-15.

   Therefore, a court may conclude that the petitioner has raised a substantial claim where the

   resolution of the claim would be “debatable amongst jurists of reason,” or where the issues

   presented are “adequate to deserve encouragement to proceed further.” Miller-El v.

   Cockrell, 537 U.S. 322, 327, 336 (2003). If the petitioner can successfully demonstrate

   cause and prejudice of post-conviction counsel under this preliminary review, the final step

   is for the district court to evaluate the underlying ineffective assistance of trial counsel

   claims on the merits. Atkins v. Holloway, 792 F.3d 654, 659–60 (6th Cir. 2015). With

   these standards in mind, the Court considers Petitioner’s claims for relief.

   III.   DISCUSSION

          A.     False Testimony

          In his first claim for relief, Petitioner argues that the trial court erred in ruling that

   the State did not elicit false testimony from co-defendant Simpson [Doc. 1 p. 6-7].

   Petitioner first raised this issue during post-conviction proceedings [See Doc. 7-23 p. 82-

   90]. The TCCA determined the issue was waived, as Petitioner failed to present it on direct

   appeal. Butler II, 2019 WL 4464652, at *8; see also Tenn. Code Ann. § 40-30-106(g)

   (stating issue is waived if not raised in earlier proceeding where it could have been raised).

   Respondent asserts that Petitioner’s waiver of this issue in State court precludes this

   Court’s review of the claim [Doc. 10 p. 9-10].




                                                  11


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 11 of 28 PageID #: 3015
          As the Court noted above, failure to comply with a State procedural rule will

   foreclose habeas review of a claim if the decision of the state court rested on the state-law

   rule, and it is independent of the federal question and adequate to support the judgment.

   See, e.g., Walker v. Martin, 562 U.S. 307, 315 (2011). To determine whether a habeas

   claim is precluded by the failure to observe a state procedural rule, a reviewing court must

   determine: (1) whether an applicable rule exists with which the petitioner failed to comply;

   (2) whether the state courts actually enforced the rule; (3) whether the rule is an adequate

   and independent state rule on which the State can rely to foreclose review of the federal

   claim; and (4) whether cause exists for the petitioner’s failure to follow the rule, and that

   he was prejudiced by the alleged error. Maupin, 785 F.2d at 138.

          The waiver rule relied upon by the TCCA, Tenn. Code Ann. § 40-30-106(g),

   constitutes a firmly established and regularly enforced independent rule that precludes a

   federal habeas court’s review of the instant claim. See, e.g., Cone v. Bell, 243 F.3d 961,

   969 (6th Cir. 2001), overruled on other grounds by Bell v. Cone, 535 U.S. 685 (2002)

   (finding Tennessee’s waiver statute to be independent and adequate state rule that is

   regularly enforced); Ralph v. Sexton, No. 4:13-CV-53-HSM-SKL, 2016 WL 4574682, at

   *10 (E.D. Tenn. Sept. 1, 2016) (finding Tenn. Code Ann. § 40-30-106(g) “an adequate and

   independent state ground sufficient to foreclose habeas review”); Koffman v. State, No.

   M2009-00951-CCA-R3-PC, 2010 WL 3774444, at *3 (Tenn. Crim. App. Sept. 29, 2010)

   (finding claim waived where not asserted to post-conviction court). Because the rejection

   of this claim in State court was based on a State-law rule independent of the federal

                                                12


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 12 of 28 PageID #: 3016
   question and adequate to support the judgment, this claim is procedurally defaulted absent

   a demonstration of cause and prejudice, or that a fundamental miscarriage of justice would

   result from failure to consider this claim. See Coleman, 501 U.S. at 738; Walker, 562 U.S.

   at 315; see also Cone, 243 F.3d at 969.

          In his reply, Petitioner argues that post-conviction counsel was ineffective for

   failing to raise this issue as an ineffective assistance of counsel claim [Doc. 11 p. 1-2].

   However, the instant petition does not raise this issue as an ineffective assistance of counsel

   claim, it raises the issue as a substantive claim. Although Petitioner cites to Martinez to

   plead exception to the rule of procedural default, even if Petitioner had raised this claim as

   ineffective assistance of counsel, Martinez’s holding does not extend to cover defaulted

   claims of ineffective appellate counsel. See, e.g., Martinez, 566 U.S. at 16; Hodges v.

   Colson, 727 F.3d 517, 531 (6th Cir. 2013) (noting “ineffective assistance of post-

   conviction counsel cannot supply cause for procedural default of a claim of ineffective

   assistance of appellate counsel”).

          The Court notes that Petitioner attempts to raise, as a separate independent claim,

   that failure to consider this claim would result in a fundamental miscarriage of justice.2

   The Supreme Court has held that “in an extraordinary case, where a constitutional violation

   has probably resulted in the conviction of one who is actually innocent, a federal habeas

   court may grant the writ even in the absence of a showing of cause for the procedural




          2
              The Court addresses this as an independent claim in Part III.D., infra.
                                                    13


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 13 of 28 PageID #: 3017
   default.” Murray, 477 U.S. at 496. Accordingly, the Court will consider whether Petitioner

   has met this exception to his otherwise defaulted claim.

          To excuse a default on the basis of the fundamental-miscarriage-of-justice

   exception, Petitioner must present “new reliable evidence[,] whether it be exculpatory

   scientific evidence, trustworthy eyewitness accounts, or critical physical evidence” that,

   when considered in conjunction with all the evidence, makes it “more likely than not that

   no reasonable juror would have convicted him.” Bousley v. United States, 523 U.S. 614,

   623 (1998); Schlup v. Delo, 513 U.S. 298, 327-28, 324 (1995)). It is a standard that requires

   factual — not legal — innocence. Bousley, 523 U.S. at 623. Petitioner’s argument does

   not meet this standard, but rather, merely questions the reliability of Simpson’s pre-trial

   testimony that was introduced into evidence. Accordingly, the Court finds this claim

   procedurally defaulted.

          Moreover, even if this claim were not defaulted, it is without merit. A prosecutor

   has a duty to correct false testimony that could “in any reasonable likelihood have affected

   the judgment of the jury.” Giglio v. United States, 405 U.S. 150, 154 (1972) (internal

   quotation marks omitted). To prove that a prosecutor breached this duty, a petitioner must

   demonstrate that: (1) the statement was actually false; (2) it was material; and (3) the

   prosecution knew it was false. See, e.g., Coe v. Bell, 161 F.3d 320, 343 (6th Cir. 1998).

   As both the TCCA and the post-conviction court noted, credible, corroborated proof linked

   Petitioner to the crimes, and therefore, Petitioner failed to establish that the State presented

   knowingly false testimony in introducing Simpson’s pre-trial statements. See, e.g., Butler

                                                 14


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 14 of 28 PageID #: 3018
   II, 2019 WL 4464652, at * 8.3 Therefore, the Court finds that this claim is procedurally

   defaulted and otherwise does not warrant relief.

          B.      Improper Standard Applied by TCCA

          Petitioner also alleges that the post-conviction court improperly used a “clear and

   convincing” standard of review in assessing claims [Doc. 1 p. 11]. Petitioner states that

   while allegations of fact must be proven by clear and convincing evidence, legal

   conclusions must only be found by a “reasonable probability,” see, e.g., Williams, 529 U.S.

   at 390-93. Therefore, he claims, the court violated constitutional law by requiring legal

   conclusions to be proven by clear and convincing evidence [Id. at 12].

          Before conducting its analysis as to Petitioner’s ineffective assistance of counsel

   claims, the TCCA recited the applicable burden of proof Petitioner bore for establishing

   the factual allegations underlying his claims. Butler II, 2019 WL 4464652, at *7. That is,




          3
              The TCCA noted:

          [T]he post-conviction court found that the jury returned a verdict of guilt based in
          part on the following evidence that corroborated Simpson’s testimony: Westfield’s
          initial description of the shooter, which matched the Petitioner; Westfield’s initial
          description of the shooter matched the Petitioner more than any of the other
          suspects; the general agreement between Westfield’s and Simpson’s accounts of
          the events; the shoe found at the scene was the Petitioner’s size and not the size of
          any of the other suspects or the victims; DNA on the shoe did not exclude the
          Petitioner or Westfield but excluded the other suspects; and the possibility from the
          pre-search disturbance of earth behind the Petitioner’s residence that Simpson was
          correct in that firearms had been buried behind the residence. The court also found
          that Simpson’s inculpation of himself and the Petitioner was consistent with
          Moore’s inculpation of Simpson and the Petitioner.

          Butler II, 2019 WL 4464652, at *8.
                                                   15


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 15 of 28 PageID #: 3019
   Petitioner had to “prove the factual allegations contained in the post-conviction petition by

   clear and convincing evidence.” Id. (citing Tenn. Code Ann. § 40-30-110(f)).

          State courts are presumed “to know and follow the law,” and “readiness to attribute

   error is inconsistent” with that presumption. Holland v. Jackson, 542 U.S. 649, 655 (2004).

   In Holland, the Sixth Circuit granted habeas relief because it found that “the state court

   acted contrary to federal law by requiring proof of prejudice by a preponderance of the

   evidence rather than by a reasonable probability.” Id. at 654. The Supreme Court reversed

   and held that the Sixth Circuit ignored the presumption that state courts know and follow

   the law. Id. at 655. It noted that the Sixth Circuit granted habeas relief based on three

   passages in the State-court opinion, which the Court found did not contradict federal law

   when the passages were read in context. Id. at 654-55. Specifically, regarding the

   “preponderance” language, the Court found the “statement is reasonably read as addressing

   the general burden of proof in postconviction proceedings with regard to factual

   contentions[.]” Id. at 654.

          The Sixth Circuit later confronted the issue Petitioner presents here in Johnson v.

   Genovese, 924 F.3d 929 (6th Cir. 2019), where the Petitioner cited two sentences in the

   TCCA’s opinion to support his argument that the decision regarding his claim of ineffective

   assistance during plea negotiations contradicted clearly established federal law. Id. at 934.

   Both the district court and the Sixth Circuit rejected the petitioner’s argument. Id. at 936.

   The Sixth Circuit reasoned that the “clear and convincing evidence” language came

   immediately after the TCCA’s listing of “three pieces of evidence which suggest[ed] the

                                                16


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 16 of 28 PageID #: 3020
   petitioner would not have accepted any plea offer.” Id. (internal quotations omitted). Thus,

   it found, when read in context, the “clear and convincing” language addressed “the general

   burden of proof in postconviction proceedings with regard to factual contentions.” Id.

          The same is true here: The TCCA’s opinion establishes that the court used the “clear

   and convincing evidence” language to refer to Petitioner’s burden of proving factual

   allegations at the post-conviction evidentiary hearing. Butler II, 2019 4464652, at *7. The

   recitation of Petitioner’s burden of proving factual allegations is separate from the TCCA’s

   analysis of Petitioner’s ineffective assistance of counsel claims. Therefore, the TCCA’s

   use of this language does not “repudiate[]” the applicable governing law the TCCA

   subsequently cited and applied to Petitioner’s claims. Gosnell v. Hodge, No. 2:07-cv-130,

   2010 WL 3521748, at *5 (E.D. Tenn. Sept. 7, 2010) (holding “this Court does not find that

   the state court repudiated the governing rule in Strickland by its omissions of the words

   ‘reasonable probability’ from its recitation of the prejudice test”).

          The only other reference to “clear and convincing evidence” by the TCCA as

   pertaining to Petitioner’s claims is its reference to Petitioner’s failure to prove the factual

   allegations underlying his claim that trial counsel rendered ineffective assistance during

   plea negotiations by clear and convincing evidence. Butler II, 2019 WL 4464652, at *10.

   Accordingly, the Court finds that the TCCA cited the correct law governing Petitioner’s

   ineffective assistance of counsel claims, and his allegation to the contrary fails to warrant

   habeas relief.




                                                 17


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 17 of 28 PageID #: 3021
          C.     Ineffective Assistance of Counsel

                 1.      Pretrial Investigation

          Petitioner asserts that trial counsel rendered ineffective assistance of counsel in

   failing to conduct an adequate pretrial investigation [Doc. 1 p. 7-11]. Specifically, he

   maintains that the surviving victim could not describe the person he believed committed

   the crime when he gave his initial statement; the murder weapons were not found where

   Simpson stated he and Petitioner had buried them; Petitioner’s DNA was not on any of the

   recovered evidence; and there was testimony that the guns, ammunition, and bulletproof

   vest collected as evidence belonged to Moore. Id. He claims his counsel failed to conduct

   a reasonable pretrial investigation to explore these issues at trial. Id.

          The AEDPA contains an exhaustion requirement, which requires a petitioner to

   present his habeas claim in state court “under the same theory in which it is later presented

   in federal court.” Wong v. Money, 142 F.3d 313, 322 (6th Cir. 1998); see also 28 U.S.C. §

   2254(b), (c). In Tennessee, a petitioner must present his federal claim to the TCCA in

   order to meet the AEDPA’s exhaustion requirement. See Adams v. Holland, 330 F.3d 398

   (6th Cir. 2003); see also Tenn. S. Ct. R. 39 (establishing presentation of claim to TCCA is

   sufficient to exhaust State remedies).

          On post-conviction appeal, Petitioner based his ineffective assistance claim on trial

   counsel’s failure to properly investigate “known witnesses who would have exonerated”

   Petitioner; “locate and preserve” cell phone records to establish Petitioner’s location during

   the crimes; and to investigate Petitioner’s alleged alibi [Doc. 7-32 p. 26]. Therefore, the

                                                  18


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 18 of 28 PageID #: 3022
   theory of ineffective assistance based on counsel’s investigation presented here “is separate

   and distinct from the one previously considered and rejected” by the TCCA. Wong, 142

   F.3d at 322. Accordingly, this claim is not properly exhausted, as Petitioner deprived the

   state courts with the “opportunity to see both the factual and legal basis” for this claim.

   Wagner v. Smith, 581 F.3d 410, 414 (6th Cir. 2009).

          Because there is no avenue by which Petitioner may now obtain State-court review

   of this claim, it is technically exhausted but procedurally defaulted by Tennessee’s

   applicable statute of limitation and prohibition against successive petitions. See Jones v.

   Bagley, 696 F.3d 475, 483 (6th Cir. 2012) (“When a petitioner has failed to present a legal

   issue to the state courts and no state remedy remains available, the issue is procedurally

   defaulted.”); see also Tenn. Code Ann. § 40-30-102(a) (one-year limitation period) and §

   40-30-102(c) (“one petition” rule). The Court finds that Petitioner has failed to demonstrate

   any exception to the rules of procedural default is applicable, and this claim is, therefore,

   procedurally defaulted.

                 2.     Plea Offer

          Petitioner next maintains that trial counsel rendered ineffective assistance in failing

   to advise him of a plea offer to serve fifteen years, which he would have accepted absent

   counsel’s failure to discuss it with him [Doc. 1 p. 13-14]. Petitioner argues that while the

   post-conviction court did not accredit trial counsel’s testimony on this issue, it did accredit

   it on each and every issue adverse to Petitioner [Id. at 14].




                                                 19


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 19 of 28 PageID #: 3023
          Petitioner presented this claim on post-conviction appeal, and the TCCA, observing

   that Strickland applies to plea negotiations, addressed it as follows:

          The Petitioner testified that trial counsel conveyed a twenty-five-year offer
          that he did not accept. Trial counsel testified that he conveyed a fifteen-year
          offer to the Petitioner but that the Petitioner was not interested in the offer.
          The post-conviction court did not think that the State extended a fifteen-year
          offer to the Petitioner, reasoning that it was unlikely that the Petitioner, who
          was the alleged shooter, would have received a more favorable offer than
          codefendant Simpson, who was cooperating and was not the shooter. The
          court determined that absent any evidence to corroborate the fifteen-year
          offer, the evidence indicated that the offer was for twenty-five years.
          Accordingly, the post-conviction court found no clear and convincing
          evidence of deficiency in counsel’s performance, and we conclude that
          nothing preponderates against the court’s determination.

   Butler II, 2019 WL 4464652, at *10.

          Courts apply a Strickland analysis to a claim alleging counsel performed

   ineffectively in advising about a plea offer. See Lafler v. Cooper, 566 U.S. 156 (2012).

   Prejudice in this context turns on whether there is a reasonable probability the offer would

   have been accepted if counsel had performed effectively. Id. at 164. To answer that

   question affirmatively, Petitioner must establish:

          [T]hat but for the ineffective advice of counsel there is a reasonable
          probability that the plea offer would have been presented to the court (i.e.,
          that the defendant would have accepted the plea and the prosecution would
          not have withdrawn it in light of intervening circumstances), that the court
          would have accepted its terms, and that the conviction or sentence, or both,
          under the offer’s terms would have been less severe than under the judgment
          and sentence that in fact were imposed.




                                                20


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 20 of 28 PageID #: 3024
   Id. Here, the TCCA correctly cited the relevant law, and this Court must presume the Court

   knew and followed that law. Holland, 542 U.S. at 654-55.4

          Additionally, the TCCA denied relief on Strickland performance principles,

   agreeing with the trial court that counsel did not perform deficiently because “it was

   unlikely” the State offered Petitioner, the accused shooter, a more favorable plea agreement

   than his cooperating co-defendant, Simpson. Butler II, 2019 WL 4464652, at *10. Rather,

   as the post-conviction trial court reasoned, it was more likely that there was one twenty-

   five year plea offer, counsel conveyed that offer (which Petitioner rejected), and then

   counsel misremembered the incident at the evidentiary hearing [Doc. 7-23 p. 119]. The

   trial court found that “[a]bsent corroboration of the fifteen-year offer,” there was no “clear

   and convincing evidence of deficiency in [c]ounsel’s performance” [Id.].

          Petitioner bears the burden of proving his factual allegations, and this Court must

   defer to the State court’s findings. See Miller-El v. Cockrell, 537 U.S. 322, 339 (2003)

   (finding reviewing court “is not as well positioned as the trial court is to make credibility

   determinations”). The trial court determined that trial counsel’s recollection of the offer

   should not be credited, and Petitioner’s questioning of that decision neither rebuts the State

   court’s factual finding by clear and convincing evidence, nor does it show the factual




          4
             Petitioner challenges the TCCA’s use of “clear and convincing” language with regard to
   this claim. However, considering the factual reasoning immediately preceding the TCCA’s use of
   the “clear and convincing” language, “a fair reading of the opinion is that the clear and convincing
   evidence addresses the general burden of proof in postconviction proceedings with regard to
   factual contentions[,]” which Petitioner failed to satisfy in this instance. See Johnson, 924 F.3d at
   936 (internal quotations omitted) (quoting Holland, 542 U.S. at 654).
                                                    21


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 21 of 28 PageID #: 3025
   determination was unreasonable.5 See, e.g., Moore v. Mitchell, 708 F.3d 760, 775 (6th Cir.

   2013) (noting state court’s factual findings presumed correct unless rebutted by clear and

   convincing evidence). Accordingly, the Court finds that Petitioner has not demonstrated

   that the decision rejecting this claim warrants relief under the AEDPA.

                   3.      Cross-Examination of Co-Defendant Simpson

           Petitioner next claims that trial counsel rendered ineffective assistance in failing to

   adequately cross-examine Simpson about the circumstances surrounding Simpson’s plea

   and the information he provided to police [Doc. 1 p. 16-18].

           After citing Strickland as the governing law, the TCCA addressed this claim on

   post-conviction appeal, stating:

           The Petitioner claims that trial counsel rendered ineffective assistance by
           failing to cross-examine Simpson about the circumstances surrounding
           Simpson’s plea agreement and the false information he provided to police.
           We conclude that the Petitioner has failed to show that he is entitled to relief.

           Trial counsel testified that on cross-examination, he elicited from Simpson
           that Simpson lied to the police about the Petitioner’s involvement in the
           shooting. Trial counsel said that he decided not to cross-examine Simpson
           further because he was concerned that any further attempts at impeachment
           would risk Simpson’s changing his mind again and offering unfavorable
           testimony. Trial counsel also was concerned that further cross-examination
           could open the door to additional portions of Simpson’s statement to police
           being admitted into evidence. The post-conviction court found that trial
           counsel limited his cross-examination for fear of opening the door to more
           of Simpson’s prior statements. Additionally, the court noted that trial counsel

           5
              Despite finding that Petitioner has not carried his burden under the AEDPA with regard
   to this claim, the Court notes that the State did not contradict trial counsel’s testimony that a fifteen-
   year plea deal was offered. While the Court finds it unlikely that counsel would have conveyed
   one offer to Petitioner but not another, more favorable offer, it nonetheless determines that
   reasonable jurists could debate the correctness of the Court’s ruling and will allow a certificate of
   appealability to issue on this claim, as set forth in Part IV, infra.
                                                       22


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 22 of 28 PageID #: 3026
          cross-examined Sergeant Wenger about inaccuracies in Simpson’s
          statements to police.

          This court has previously noted that “cross-examination is a strategic and
          tactical decision of trial counsel which is not to be measured by hindsight.”
          State v. Kerley, 820 S.W.2d 753, 756 (Tenn. Crim. App. 1991). Moreover,
          “[a]llegations of ineffective assistance of counsel relating to matters of trial
          strategy or tactics do not provide a basis for post-conviction relief.” Taylor
          v. State, 814 S.W.2d 374, 378 (Tenn. Crim. App. 1991). Given Simpson’s
          history of contradictory statements, we conclude that trial counsel’s strategy
          was reasonable, and we will not second-guess counsel’s decision. We note,
          as did the post-conviction court, that trial counsel elicited additional
          impeachment of Simpson by questioning Sergeant Wenger about
          inaccuracies in Simpson’s statements to police.

   Butler II, 2019 WL 4464652, at *9, *11.

          At the evidentiary hearing held during post-conviction proceedings, trial counsel

   recalled preparing to cross-examine Simpson, believing he would testify in accordance

   with the statement he gave to police that incriminated Petitioner [Doc. 7-29 p. 114].

   Counsel remembered that Simpson refused first to testify and then testified that Petitioner

   “was in fact not involved,” and “any [further] questioning” . . . “risked . . . mudd[y]ing

   those waters as well as risk him changing his mind again and testifying in accordance with

   the [prior] statement and saying things that would be damaging to” Petitioner [Id.].

          Based on this record, the TCCA concluded that counsel had prepared to cross-

   examine Simpson and adjusted his strategy once Simpson recanted his prior statement.

   Such a decision is “virtually unchallengeable.” Strickland, 466 U.S. at 690. Moreover, the

   fact that the State courts denied relief establishes that the courts accredited counsel’s

   testimony over Petitioner’s, and Petitioner has not established such a decision was

   unreasonable. See Norwood v. Lebo, No. 2:13-cv-2582, 2016 WL 4083506, at *14 (W.D.
                                                23


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 23 of 28 PageID #: 3027
   Tenn. Aug. 1, 2016) (finding TCCA’s use of counsel’s testimony, rather than petitioner’s,

   about counsel’s performance to decide the claim’s merits implied that the state courts

   accredited counsel’s testimony over petitioner’s). Therefore, the Court finds Petitioner

   has failed to establish that the rejection of this claim warrants relief under the AEDPA.

                  4.    Advice Regarding Petitioner’s Decision to Testify

          Petitioner claims that trial counsel failed to adequately advise him concerning his

   right to testify in his own defense [Doc. 1 p. 18]. Specifically, Petitioner asserts that trial

   counsel told Petitioner that his misdemeanor criminal history could be used against him if

   he chose to testify, which counsel denied at the post-conviction hearing, claiming he

   advised Petitioner not to testify because he did not believe the jury would find Petitioner

   credible [Id. at 19]. Petitioner argues that this is nonsensical, as he was facing a life

   sentence, and he maintains that his testimony was just as credible as that of his attorney

   [Id. at 19].

          Petitioner presented this claim to the TCCA on post-conviction appeal [Doc. 7-32

   p. 35-36]. The TCCA, citing Strickland, addressed the claim as follows:

          The Petitioner argues that trial counsel rendered ineffective assistance by
          failing to advise him adequately about his right to testify. He asserts that trial
          counsel advised him that his misdemeanor criminal history could be used
          against him if he chose to testify.

          At the evidentiary hearing, trial counsel testified that he and the Petitioner
          discussed whether the Petitioner would testify and the Petitioner’s right to
          testify. He said he advised the Petitioner not to testify because he did not
          think the jury would find his testimony credible. He said he did not tell the
          Petitioner that the State could question the Petitioner about his misdemeanor
          record if the Petitioner chose to testify.

                                                 24


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 24 of 28 PageID #: 3028
          The post-conviction court accredited trial counsel’s testimony. The court
          noted that the defense’s theory was misidentification and that presenting
          noncredible testimony would have made the Petitioner seem more like a
          dishonest perpetrator and less like an innocent victim of misidentification.
          The evidence does not preponderate against the findings of the post-
          conviction court.

   Butler II, 2019 WL 4464652, at *12.

          The record demonstrates that counsel advised Petitioner of his right to testify,

   advised him against exercising that right due to fear Petitioner would not appear credible,

   and that he did not base said advice on Petitioner’s misdemeanor history, which he deemed

   irrelevant [Doc. 7-29 p. 135-36]. Petitioner’s argument that his testimony was “just as

   credible” as his counsel’s is conclusory and does not show how the TCCA’s decision was

   unreasonable based on the facts in the record. See Prince v. Straub, 78 F. App’x 440, 442

   (6th Cir. 2003) (finding conclusory allegations without evidentiary support cannot provide

   basis for habeas relief); see also Norwood, 2016 WL 4083506, at *14 (finding TCCA’s use

   of counsel’s testimony, rather than petitioner’s, about counsel’s performance to decide the

   claim’s merits implied that the state courts accredited counsel’s testimony over

   petitioner’s). Accordingly, the Court determines that Petitioner has not demonstrated that

   the rejection of this claim warrants relief under the AEDPA.

                 5.     Post-Conviction Counsel

          Petitioner asserts that his post-conviction counsel failed to properly present the

   issues Petitioner identified in his pro se post-conviction petition, and that he failed to

   proceed with all of the issues that he raised himself in the amended petitions [Doc. 1 p. 22-

   23].
                                                25


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 25 of 28 PageID #: 3029
          As this Court has previously noted, the ineffective assistance of post-conviction

   counsel at an initial-review collateral proceeding may provide cause to excuse a procedural

   default of a substantial claim of ineffective assistance of trial counsel. See Martinez, 556

   U.S. at 9, 14. However, it does not provide a right to the effective assistance of post-

   conviction counsel. Rather, the AEDPA bars a petitioner from obtaining habeas relief

   based on a claim of ineffective assistance of post-conviction counsel. See 28 U.S.C. §

   2254(i). Accordingly, this claim fails to warrant relief under the AEDPA.

          D.     Actual Innocence

          Finally, Petitioner asserts failure to review any of his claims would result in manifest

   injustice [Doc. 1 p. 20-21]. As the Court previously noted, to avail himself of this

   exception, Petitioner must demonstrate that “a constitutional violation has probably

   resulted in the conviction of one who is actually innocent[.]” Murray, 477 U.S. at 496.

          At the outset, the Court notes that actual innocence is not itself a substantive claim,

   as in federal habeas proceeding, the only cognizable grounds for relief are those that allege

   a violation of the Constitution or laws or treaties of the United States. 28 U.S.C. § 2254(a).

   Currently, the “actual innocence” doctrine only serves as a mechanism to overcome

   procedural default of a claim; it has not been recognized as a free-standing constitutional

   claim in a habeas proceeding. Herrera v. Collins, 506 U.S. 390, 416-17 (1993); see also

   McQuiggin v. Perkins, 569 U.S. 383, 392 (2013) (“We have not resolved whether a

   prisoner may be entitled to habeas relief on a freestanding claim of actual innocence.”).

   Therefore, any claim of actual innocence must be dismissed as a non-cognizable claim.

                                                 26


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 26 of 28 PageID #: 3030
   Wallace v. Sexton, 570 F. App’x 443, 454 (6th Cir. 2014) (“The Supreme Court has not

   recognized ineffective assistance of post-conviction counsel as a free-standing

   constitutional claim.”).

          Moreover, the Court has addressed each of Petitioner’s claims and determined he

   has failed to excuse any defaulted claim by presenting new evidence to establish his factual

   innocence of the crimes. See Bousley, 523 U.S. at 623; Schlup, 513 U.S. at 324. Therefore,

   this claim fails to offer Petitioner relief in this action.

   IV.    CERTIFICATE OF APPEALABILITY

          A petitioner must obtain a certificate of appealability (“COA”) before he may appeal

   this Court’s decision denying federal habeas relief. 28 U.S.C. § 2253(c)(1). A COA will

   not issue unless a petitioner makes “a substantial showing of the denial of a constitutional

   right” of any claim rejected on its merits, which a petitioner may do by demonstrating that

   “reasonable jurists would find the district court’s assessment of the constitutional claims

   debatable or wrong.” 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S. 473, 484

   (2000). To obtain a COA on a claim that has been rejected on procedural grounds, a

   petitioner must demonstrate “that jurists of reason would find it debatable whether the

   petition states a valid claim of the denial of a constitutional right and that jurists of reason

   would find it debatable whether the district court was correct in its procedural ruling.”

   Slack, 529 U.S. at 484. Finding that reasonable jurists could debate the Court’s conclusion

   as to whether counsel rendered ineffective assistance with regard to the plea offer, the Court




                                                   27


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 27 of 28 PageID #: 3031
   will allow Petitioner to pursue a COA on this ground. A COA will be denied as to all other

   claims.

   V.     CONCLUSION

          Petitioner has failed to demonstrate an entitlement to federal habeas relief.

   Therefore, his petition for a writ of habeas corpus will be DENIED, and this action will be

   DISMISSED WITH PREJUDICE. A COA from this decision will be GRANTED on

   the sole issue of whether trial counsel rendered ineffective assistance in failing to advise

   Petitioner of a fifteen-year plea offer. A COA will be DENIED as to all other claims.

          AN APPROPRIATE JUDGMENT ORDER WILL ENTER.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                               28


Case 3:20-cv-00141-TAV-HBG Document 12 Filed 08/10/20 Page 28 of 28 PageID #: 3032
